Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about June 29, 2000, which, in an action by a records clerk for personal injuries sustained when she bumped her ankle *428against a cart that was allegedly leased by defendants to plaintiffs employer, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly granted for lack of evidence that would “ ‘afford a rational basis for concluding that the cause of the accident was probably “such that the defendant [s] would be responsible for any negligence connected with it” ’ ” (Dermatossian v New York City Tr. Auth., 67 NY2d 219, 227). Even assuming that the cart that injured plaintiff was leased by plaintiff’s employer, a hospital, from defendants, it is clear that the hospital had possession and control of the cart, and had been using it for some weeks prior to plaintiffs accident. Under these circumstances, plaintiff cannot prove the element of defendants’ exclusive possession and therefore cannot rely on the res ipsa loquitur doctrine (cf., id. at 228). Nor has she shown that the accident complained of was not due to her own voluntary action. Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.